Name: Commission Regulation (EEC) No 1512/90 of 1 June 1990 fixing the maximum buying-in price and the quantities of beef bought in for the 23rd partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 /50 Official Journal of the European Communities 2. 6. 90 COMMISSION REGULATION (EEC) No 1512/90 of 1 June 1990 fixing the maximum buying-in price and the quantities of beef bought in for the 23rd partial invitation to tender under Regulation (EEC) No 1627/89 several reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 11 (3) of Regulation (EEC) No 859/89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as amended by Regulation (EEC) no 1282/90 (4), ; an invitation to tender was opened by Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender Q, as last amended by Regulation (EEC) No 1412/90 (*); Whereas, in accordance with Article 11 ( 1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 12 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted ; Whereas, after the tenders submitted for the 23rd partial invitation to tender have been examined and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be fixed ; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate depending on the differences in prices and the quantities tendered for, HAS ADOPTED THIS REGULATION : Article 1 For the 23rd partial invitation to tender opened by Regulation (EEC) No 1627/89 : (a) for category A :  the maximum buying-in price is hereby fixed at ECU 275 per 100 kilograms of carcases or half-carcases of quality R3,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 14 113 tonnes ; the quantities offered are hereby reduced by 60 % pursuant to Article 1 1 (3) of Regulation (EEC) No 859/89 ; (b) for category C :  the maximum buying-in price is hereby fixed at ECU 275 per 100 kilograms of carcases or half-carcases of quality R3,  the maximum quantity accepted is hereby fixed at 6 602 tonnes. Article 2 This Regulation shall enter into force on 2 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1 968, p. 24 . (2) OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 91 , 4. 4. 1989, p. 5 . (4) OJ No L 126, 16. 5 . 1990, p. 31 . 0 OJ No L 159, 10 . 6. 1989, p. 36 . M OJ No L 136, 29 . 5 . 1990, p. 5.